DETAILED ACTION
The amendment filed 11/2/2020 has been entered.  Claims 1-43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhetri et al. (U.S. Patent No. 9,973,848).

Regarding claim 2, Chhetri et al. teaches wherein the location data of the sound activity comprises coordinates of the sound activity in the environment (source directional data 1104, col. 10 lines 56-64).
Regarding claim 3, Chhetri et al. teaches wherein selecting the one of the plurality of lobes is based on a proximity of the coordinates of the sound activity to the selected lobe (using the directional data which includes azimuth direction and elevation direction to select the coefficients and the resulting beampattern, col. 10 line 49 – col. 11 line 8).  
Regarding claim 14, Chhetri et al. teaches further comprising: evaluating and maximizing a cost functional associated with the coordinates of the sound activity (determining upper right beamform pattern contains signal maximum, col. 13 lines 40-45); and when the cost functional associated with the coordinates of the sound activity has been maximized, 
Regarding claim 15, Chhetri et al. teaches wherein the cost functional is evaluated and maximized based on one or more of the coordinates of the sound activity, a signal to noise ratio associated with the selected lobe, a gain value associated with the selected lobe, voice activity detection information associated with the sound activity, or a distance between the selected lobe and the location data of the sound activity (using gain, orientation or so forth to refine the signal source location, col. 13 lines 40-60).
Regarding claim 16, Chhetri et al. teaches wherein the adjusted location data is adjusted in a direction of a gradient of the cost functional (using orientation for refining the signal source location, col. 13 lines 40-60).
Regarding claim 19, Chhetri et al. teaches further comprising: determining limited location data for movement of the selected lobe, based on the location data of the sound activity and a parameter associated with the selected lobe(using directional data including azimuth, elevation, and azimuth and elevation direction to determine signal source 
Regarding claim 20, Chhetri et al. teaches wherein each of the plurality of lobes is associated with one of a plurality of lobe regions(beampatterns 504(1), 504(2), corresponding main and side lobes, figs. 5-7); the method further comprising identifying the lobe region including the sound activity, based on the location data of the sound activity in the environment, wherein the identified lobe region is associated with the selected lobe (using directional data including azimuth, elevation, and azimuth and elevation direction to determine signal source location/movement and generate the beamformer coefficients and beamform patterns, col. 10 line 49 – col. 11 line 8); wherein the parameter is further associated with the identified lobe region (the directional data corresponding to the beamformer coefficients, col. 10 line 49 – col. 11 line 8).  The coefficients are being interpreted as identifying the lobe region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri et al.  The teachings of Chhetri et al. are described above with reference to claim 1.
Regarding claim 8, Chhetri et al. does not specifically recite wherein selecting the one of the plurality of lobes to move is based on one or more of: (1) a difference in an azimuth of the coordinates of the sound activity and an azimuth of the selected lobe, relative to an azimuth threshold, or (2) a difference in an elevation angle of the coordinates of the sound activity and an elevation angle of the selected lobe, relative to an elevation angle threshold.  However, Chhetri et al. does teach using directional data including azimuth, elevation, and azimuth and elevation direction.  See col. 10 line 49 – col. 11 line 8. It would have been obvious to try to take a difference relative to a threshold because the directional data includes azimuth and elevation direction relative to the microphone array which has a certain azimuth and elevation and no unexpected results are seen to occur.

Regarding claims 9 and 10, these limitations are met in the rejection of claim 8.  It would have been obvious to try wherein selecting the one of the plurality of lobes to move is based on a distance of the coordinates of the sound activity from the array microphone and setting the azimuth threshold based on the distance of the coordinates of the sound activity from the array microphone because the directional data includes azimuth and elevation direction relative to the microphone array which has a certain azimuth and elevation and no unexpected results are seen to occur.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Chhetri et al. as described above, motivation being to provide increased selectivity of beampatterns, improve SNR, and interpretation of the audio signals.
Regarding claim 11, Chhetri et al. does not specifically recite wherein selecting the one of the plurality of lobes to move comprises selecting the selected lobe when (1) an absolute value of the difference in the azimuth of the coordinates of the sound activity and the azimuth of the selected lobe is not greater than the azimuth threshold; and (2) an absolute value of the difference in the elevation angle of the coordinates of the sound activity and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Chhetri et al. as described above, motivation being to provide increased selectivity of beampatterns, improve SNR, and interpretation of the audio signals.
Regarding claim 24, Chhetri et al. teaches further comprising: receiving a remote audio signal from a far end (microphone array receiving signals throughout the room, figs. 1 and 3 and their corresponding descriptions).  Chhetri et al. does not specifically recite detecting an amount of activity of the remote audio signal; and when the amount of activity of the remote audio signal exceeds a predetermined threshold, inhibiting performance of the steps of selecting the one of the plurality of lobes to move and relocating the selected lobe.  However, Chhetri et al. teaches 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Chhetri et al. as described above, motivation being to provide increased selectivity of beampatterns, improve SNR, and interpretation of the audio signals.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri et al. in view of McCowan et al. (U.S. Patent No. 10,210,882).
Regarding claims 21-23, Chhetri et al. does not specifically recite wherein the parameter comprises a look radius around the selected lobe, the look radius comprising a space around the selected lobe where the sound activity can be considered; and wherein determining whether the selected lobe is near the sound activity comprises determining whether the sound activity is within the look radius, based on the location data of the sound activity or wherein the parameter comprises a move radius, the move radius comprising a maximum distance from the selected lobe that the selected lobe is permitted to move; and wherein the limited location data comprises: the location data of the sound activity, when the location data of the sound 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Chhetri et al. to include the teachings of McCowan et al., motivation being to provide optimal voice acquisition and minimize feedback.
Allowable Subject Matter
Claims 4-7, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach nor suggest further comprising determining whether a metric associated with the sound activity is greater than or equal to a metric associated with the selected lobe; wherein relocating the selected lobe comprises relocating the selected lobe based on the location of the sound activity, when it is determined that the metric associated with the sound activity is greater than or equal to the metric associated with the selected lobe as set forth in claim 4.  
The prior art of record does not teach nor suggest wherein evaluating and maximizing the cost function comprises: (A) moving the selected lobe based on the location data of the sound activity; (B) evaluating the cost functional of the moved selected lobe; (C) moving the selected lobe by a predetermined amount in each three dimensional direction; (D) after each movement of the selected lobe at step (C), evaluating the cost functional of the selected lobe at each of the moved locations; (E) calculating a gradient of the cost functional based on estimates of partial derivatives that are calculated based on the evaluated cost functionals at the location data of the sound activity and each of the moved locations of step (C); (F) moving the selected lobe by a predetermined step size in the direction of the gradient; 
Claims 25-43 are allowed.  The prior art of record does not teach nor suggest 25. (Currently Amended) An array microphone system, comprising: a plurality of microphone elements, each of the plurality of microphone elements configured to detect sound and output an audio signal; a beamformer in communication with the plurality of microphone elements, the beamformer configured to generate one or more beamformed signals based on the audio signals of the plurality of microphone elements, wherein the one or more beamformed signals correspond with one or more lobes each positioned at a location in an environment; an audio activity localizer in communication with the plurality of microphone elements, the audio activity localizer configured to determine (1) coordinates of new sound activity in the environment and (2) a metric associated with the new sound activity; and a lobe auto-focuser in communication with the audio activity localizer and the beamformer, the lobe auto-focuser configured to: receive the coordinates of the new sound activity and the metric associated with the new sound 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINA N HOLDER/Primary Examiner, Art Unit 2688